Citation Nr: 0528457	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-06 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher disability rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in June 
2003.  The transcript has been obtained and associated with 
the claims folder.

The matter was previously before the Board in November 2003 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000.  
The claim is now ready for appellate disposition.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD is productive of no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, mistrust, anger, panic attacks 
(weekly or less often), and chronic sleep impairment. 



CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Because a VCAA notice was not provided to the 
veteran prior to the initial adjudication of this claim by 
the RO (the "AOJ" in this case), the timing does not comply 
with express requirements of Pelegrini.  Nevertheless, during 
the course of this appeal, the RO did provide the veteran 
with letters, which meet the notification requirements of the 
VCAA, including letters dated in April 2004 and April 2005, 
prior to readjudicating his claim in the August 2005 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ pursuant to Board remand in November 
2003, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notices were provided in April 2004 and 2005, the 
claim was readjudicated in the August 2005 SSOC provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of her claims.  Id., at 121.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the April 2004 
and April 2005 letters as to what kinds of evidence was 
needed to substantiate the claim for a higher rating.  The 
veteran was notified that the evidence must show that his 
service-connected PTSD had gotten worse.  He was told to 
submit recent medical records in support of his claim.    
Further, the December 2001 rating decision, the April 2002 
statement of the case (SOC), and the January 2003 and August 
2005 SSOCs, in conjunction with the April 2004 and April 2005 
VCAA letters, sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim, he was notified of 
the records and evidence needed to support the claimed 
benefit.  Thus, the Board finds that he was fully notified of 
the need to give to VA any evidence pertaining to his claim.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, records from 
the Anniston Army Depot, and letters from the Atlanta Vet 
Center, have been obtained in support of the claim on appeal.  
The veteran provided testimony before the Board in June 2003.  
The transcript has been obtained and associated with the 
claims folder.

The Board notes that the RO made two attempts to obtain the 
complete medical records from the Atlanta Vet Center, to 
include the initial request in November 2004 and the follow-
up request in February 2005.  In response to their request, 
the veteran's Readjustment Counseling Therapist sent a letter 
in March 2005 summarizing the veteran's treatment and current 
PTSD symptomatology.  Treatment summaries from the Atlanta 
Vet Center dated in 1999 and 2001 have already been 
associated with the claims folder.  Any additional attempts 
to obtain treatment notes from the Atlanta Vet Center would 
be futile. 38 C.F.R. § 3.159(c)(1).
In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

Service connection was awarded in a July 2000 rating 
decision.  The RO assigned a 30 percent rating effective 
December 1999.  The veteran filed a request for a rating in 
excess of 30 percent in December 2000.  The RO continued the 
30 percent rating in a December 2001 rating decision.  The 
veteran disagreed with the continued 30 percent rating and 
initiated the instant appeal.

The veteran contends that his service-connected PTSD warrants 
a rating in excess of 30 percent disabling due to such 
symptoms as nightmares, flashbacks, intrusive thoughts of 
Vietnam, hypervigilance, hyperstartle response, anger, 
irritability, social isolation, mistrust of others, and 
difficulty maintaining relationships.  Specifically, the 
veteran asserts that his PTSD symptomatology warrants a 70 
percent disability rating.  See VA Form 9 received June 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events). See 38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; reports of VA examination dated 
in March 2000, March 2001, and June 2005; VA outpatient 
treatment records dated between 2001 and 2005; treatment 
summaries from the Atlanta Vet Center dated between 1999 and 
2005; records from the Health Clinic at the Anniston Army 
Deport; and the transcript of the veteran's June 2003 hearing 
before the Board.  Considering the evidence of record, 
summarized in pertinent part below, and in light of the 
applicable laws and regulations, the veteran's PTSD 
symptomatology more closely approximates the criteria for the 
currently assigned 30 percent rating.  

In this regard, a treatment summary from the Atlanta Vet 
Center dated in October 1999 indicated the veteran's PTSD 
symptomatology included anger, mistrust, problems with 
authority, social isolation, and low stress tolerance.  Upon 
VA examination in March 2000, the veteran while complaining 
of intrusive thoughts of Vietnam, flashbacks, nightmares, and 
sleeplessness, was without hallucinations or delusions.  He 
was oriented times three and his long term memory was intact.  
His thought process and content were within normal limits.  
The veteran denied homicidal ideation.  Though the veteran 
indicated he had positive suicidal thought and ideation, he 
had no plan or intent to commit suicide. Judgment was intact 
and speech was normal.  The examiner classified the veteran's 
PTSD symptoms as mild in nature.  He was assigned a Global 
Assessment of Functioning Scale Score (GAF) of 65, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV), was indicative of some mild symptoms or 
some difficulty in social and occupational functioning, but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.

In March 2001, the veteran presented with complaints of 
nightmares, sleeplessness, intrusive thoughts, and social 
isolation to the VA examiner.  He also indicated that he 
hated crowds and had a mild exaggerated startle response.  
Mental status examination revealed the veteran was oriented 
in all spheres, he had good eye contact, speech was of 
regular rate, and thought process was coherent.  There were 
no flight of ideas or looseness of association.  The 
veteran's affect was slightly constricted.  He denied 
suicidal or homicidal ideation.  Judgment and insight were 
adequate.  The veteran was assigned a GAF of 63, indicating 
that the veteran's PTSD symptoms had remained mild since the 
previous March 2000 VA examination.

Records from the Health Clinic at the Anniston Army Depot 
showed the veteran complained of sleeplessness, depression, 
worry, and nervous trouble in Reports of Medical History 
dated in March 2000 and February 2001.  However, his 
psychiatric examinations were normal in February 2000 and 
April 2001.  It was noted the veteran was diagnosed with PTSD 
in 2000, but was not taking any medications.  A letter from 
the Department of the Army, Anniston Army Depot, dated in May 
2001 indicated the veteran was counseled on stress and anger 
management.

An August 2001 letter from the Atlanta Vet Center indicated 
the veteran still had problems with anger, anxiety, 
inappropriate stress reaction, and problems with authority.

VA outpatient treatment records dated in June 2001 showed the 
veteran's mood was anxious and irritable.  The veteran 
complained of nightmares, intrusive thoughts, and 
sleeplessness.  The veteran denied suicidal or homicidal 
ideation.  In July 2001, the veteran was assigned a GAF of 
50, indicating the presence of serious symptoms.  He was 
prescribed Klonopin.  In August 2001, the veteran reported 
improvement with the medication.  He was evaluated as calm 
and denied suicidal or homicidal ideation.  In November 2001, 
the veteran reported less stress since beginning the 
medication and an ability to control his anger.  

In January 2002, VA outpatient treatment notes indicate the 
veteran's judgment and insight were intact.  Thought content 
was relevant and logical.  There was no looseness of 
association.  The provider noted some mild anxiety and panic.  
The veteran denied hallucinations, as well suicidal and 
homicidal ideation.  He was once again assigned a GAF of 50.  
In July 2002, the veteran again reported doing well on 
medication.  The veteran denied any harmful ideation, plan, 
or intent.  Additional treatment notes between 2002 and 2003 
note the continued assignment of a GAF of 50.

The veteran presented testimony before the Board in June 
2003.  He testified that he was still experiencing 
nightmares, flashbacks, irritability, difficulty maintaining 
relationships, and avoidance of crowds.  He stated that his 
medications were no longer effective.  He also testified that 
he had verbal altercations with his supervisor and felt the 
need the need to leave work and be by himself approximately 
one day per week.  He further indicated that he was having 
panic attacks in malls and theaters.  These were described as 
just feeling antsy and feeling that he had to leave. 
Transcript at 6.

Despite the testimony noted above, VA outpatient treatment 
records dated in 2004 were devoid of complaints of panic 
attacks, delusions, paranoia, or hallucinations.  The 
veteran's speech was clear and goal directed.  His long and 
short-term memory was intact.  Insight and judgment were 
intact.  The veteran denied a history of suicide attempts.  
In July 2004, a GAF of 50 was assigned.  Topamax was added to 
the veteran's list of medications.  By October 2004, the 
addition of psychotropic medications was noted to have helped 
considerably.  The veteran's anger was better and things at 
home were going well.  It was noted the veteran was married 
for 27 years.  The veteran was assigned a GAF of 65 
indicating the presence of only mild PTSD symptoms.

A letter from the Atlanta Vet Center dated in March 2005 
noted the veteran had low stress tolerance at work and 
relationship problems.  However, VA outpatient treatment 
records dated in April 2005 indicated the veteran's PTSD 
symptomatology was mild, by the assigned GAF of 70.

Finally, upon VA examination in June 2005, the veteran denied 
suicidal or homicidal ideation, as well as hallucinations.  
There was no looseness of association or flight of ideas.  
Insight and judgment were fair.  The veteran was assigned a 
GAF of 50-55 for moderate to serious symptoms, to include 
complaints of nightmares, flashbacks, moodiness, and 
hypervigilance.  The examiner noted that although the veteran 
indicated his symptoms were "severe," the veteran was able 
to maintain his employment for the last 24 years, remained 
married for 27 years, and was able to take care of his 
activities of daily living and income.

While a 30 percent rating is appropriate, there has been no 
objective medical evidence of the following PTSD 
symptomatology: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking.  
Disturbances of motivation and mood, to include anger and 
irritability are provided for in the assigned 30 percent 
rating.  

The veteran has endorsed difficulty in establishing and 
maintaining effective work and social relationships; however, 
he has been married for 27 years and has had the same 
employer for 24 years.  The 30 percent disability evaluation 
provides for the veteran's occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, e.g. the veteran's difficulty working 
with trainees because of his irritability.  See 38 C.F.R. 
§ 4.130.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.   However, 
as previously noted, the veteran has been working for the 
same employer for the past 24 years.   

The RO did consider the criteria for assignment of an 
extraschedular evaluation; however, it did not grant an 
increased evaluation on this basis.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the VA 
Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's PTSD, 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has denied inpatient hospitalization 
and he has not offered any objective evidence of any symptoms 
due to his PTSD, which would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a rating in excess of 30 percent disabling for 
PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


